Douglas, J.,
concurring in judgment only.
{¶ 27} I concur in the judgment of the majority but for a reason different from those set forth by the majority opinion. R.C. 3501.11(X) provides that in all cases of a tie vote or a disagreement in the board of elections, the matter in controversy shall be submitted to the Secretary of State, “who shall summarily decide the question, and the secretary of state’s decision shall be final.” Thus, when the Secretary of State made his decision, the matter was at an end.
Dinsmore & Shohl, L.L.P., and Mark A. Vander Laan, for relator.
Michael K. Allen, Hamilton County Prosecuting Attorney, Gordon M. Strauss and Edward J. Geiser, Assistant Prosecuting Attorneys, for respondent Hamilton County Board of Elections.
Betty D. Montgomery, Attorney General, Arthur J. Marziale Jr. and Elizabeth Luper Schuster, Assistant Attorneys General, for respondent Secretary of State J. Kenneth Blackwell.
{¶ 28} This provision could not be clearer, and, therefore, further discussion by the majority in denying the requested writ is unwarranted. Accordingly, I concur in the judgment only.